Citation Nr: 0739918	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension with abnormal EKG and PVC with prigeminia with a 
trigeminy.

4.  Entitlement to a rating in excess of 40 percent for a 
lumbar laminectomy prior to July 16, 2003, and a 60 percent 
rating on and after July 16, 2003.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958, and from October 1960 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the RO in Muskogee, Oklahoma, which denied claims of service 
connection for diabetes mellitus and for an eye disability.  
The matter also arises from a September 2001 rating decision 
that denied increased ratings for the veteran's hypertension 
disability and granted an increased rating of 40 percent for 
his back disability.

During the pendency of the appeal, in August 2003, an 
increased evaluation from 40 percent to 60 percent was 
granted for the veteran's back disability.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The back disability claim (for the 
periods prior to and as of July 16, 2003) remains before the 
Board.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App., 
November 19, 2007).  

The veteran also perfected an appeal as to service connection 
for tinnitus.  This claim was granted in an April 2005 rating 
decision.  This constitutes a complete grant and the issue is 
not before the Board.  

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.  That hearing was solely in relation to the issue of 
service connection for diabetes mellitus.  The veteran also 
requested a Board hearing in his December 2002 Form 9.  In 
May 2003, the veteran submitted a request to switch from a 
Board hearing to a DRO hearing.  In July 2003, the veteran 
accepted an informal conference in lieu of a DRO hearing.  
Further hearing on the remaining issues is not warranted.  
See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In 2000 and 2001, the veteran brought several claims, 
including service connection for diabetes mellitus and an eye 
disability, and increased ratings for his back and 
hypertensive disabilities.  The veteran eventually perfected 
appeals of these issues in a December 2002 Form 9.  

As mentioned above, the veteran had an informal conference at 
the RO in July 2003.  The veteran's appeals were discussed.  
The report of the conference states that "[w]e were in 
agreement to schedule him [for] another exam for his back and 
his GERD and he would file a claim for Individual 
Unemployability before he leaves today.  He said if he was 
granted IU, he would withdraw his claim."  The RO did grant 
an increased rating for his back disability, effective the 
date of the informal conference, and did grant IU.  The RO 
appears to believe that this triggered the withdrawal of his 
claims.  

According to 38 C.F.R. § 20.204(a), withdrawal of an appeal 
can only be authorized by the appellant or the appellant's 
representative.  A withdrawal of a claim not on the record at 
a hearing requires a written statement.  38 C.F.R. 
§ 20.204(b).  An informal conference is not a hearing of 
record because there is no transcript.  In order to withdraw, 
the veteran or his representative should have submitted a 
written statement to the effect that he was withdrawing an 
issue or all issues on appeal.  The veteran did not do so.  
The Board concludes that the July 2003 informal conference 
report is legally insufficient to constitute a withdrawal of 
any of the veteran's appeals.  See id.  

The Board acknowledges that it is somewhat curious that 
neither the veteran nor his representative ever argued that 
the issues were mistakenly withdrawn from appellate review.  
Nevertheless, given that the informal hearing conference 
report does not constitute a legally sufficient withdrawal 
and given that there is no definitive evidence that the 
veteran abandoned his claims, it certainly appears that he is 
still interested in pursuing his appeal.  38 C.F.R. § 3.158.  
Given the conflicting evidence, the AOJ should seek 
clarification of this matter. 

Proceeding from the assumption that the veteran withdrew his 
claims in July 2003, the RO adjudicated the veteran's 
diabetes claim on the basis of a petition to reopen.  The RO 
did not adjudicate the claim on the merits.  As discussed 
above, the veteran's claim has remained pending and was never 
withdrawn; as such, the veteran need not submit new and 
material evidence to reopen his claim.  The veteran has, 
since July 2003, submitted additional evidence regarding his 
attempts to show his presence in Vietnam during service.  The 
RO has not yet considered this evidence with regard to the 
claim of service connection for diabetes mellitus, on the 
merits.  On remand, appropriate action should be taken.  
          
Regarding each of the veteran's claims, additional relevant 
evidence had been received prior to the certification of the 
appeal to include VA examination reports and VA treatment 
records.  The RO must consider this evidence in the first 
instance.  See 38 C.F.R. § 19.37.  For the Board to consider 
this evidence now would result in prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the AOJ should cure any deficiency with respect to 
VCAA notice.  In particular proper notice should be issued 
with respect to the veteran's claim for service connection 
for diabetes mellitus.  (Previous notice letters referred to 
the diabetes claim as a petition to reopen.) 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify with the 
veteran that he does indeed want to pursue 
all of the claims listed on the cover page 
of this decision.  If so, actions #2 and 
#3, listed below, should be undertaken.

2.  If the veteran does want to pursue his 
appeal, send him a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to how to substantiate his claims to 
include information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

3.  The AOJ should readjudicate the claims 
on the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

